            CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



ANDREW AND LAURA TIMM,                                Case No.: 0:20-cv-2375

                       Plaintiff,
                                                      COMPLAINT AND
v.                                                    DEMAND FOR JURY TRIAL

STEARNS BANK N.A.; EQUIFAX
INFORMATION SERVICES, LLC;                               1. FCRA, 15 USC §1681 et seq.
EXPERIAN INFORMATION SOLUTIONS,
INC; AND TRANS UNION LLC,

                       Defendants.



       Plaintiffs Andrew and Laura Timm (“Plaintiffs”), through their attorneys, allege the

following against Defendants Stearns Bank N.A. (“Stearns”), Equifax Information Services, LLC

(“Equifax”), Experian Information Solutions, Inc, (“Experian”) and Trans Union LLC (“Trans

Union”):

                                           INTRODUCTION

       1.      Plaintiffs’ Complaint alleges violations of the Fair Credit Reporting Act (“FCRA”),

15 U.S.C. § 1681 et seq. against Defendants Equifax, Experian, and TransUnion, each a consumer

reporting agency, for reporting inaccurate information on Plaintiff’s credit report.

       2.      Plaintiffs’ Complaint also alleges violations of the FCRA, against Defendant

Stearns Bank for failing to conduct a reasonable reinvestigation after receiving notice of Plaintiff’s

dispute from Defendants Equifax and Trans Union.

                                     JURISDICTION AND VENUE

       3.      The District Court has federal question jurisdiction over these claims pursuant to

28 U.S.C. § 1331; 15 U.S.C. § 1681.

                                                  1
            CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 2 of 17




       4.      Venue in this District is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial

part of the events or omissions giving rise to the claim occurred in this district.

       5.      Defendants transact business here; as such, personal jurisdiction is established.

                                                 PARTIES

       6.      Plaintiffs are natural persons residing in the city of Hinckley in Pine County, MN.

       7.      Plaintiffs are consumers as defined by the FCRA, 15 U.S.C. §1681a(c).

       8.      Defendant Stearns is a financial institution engaged in the business of giving credit

and collecting debt. Stearns is also a furnisher, as defined in 15 U.S.C. § 1681s-2. Upon

information and belief, Stearns is regularly engaged in the business of furnishing credit

information to the credit reporting agencies. Stearns’ principal place of business is located at 4191

2nd St. S, Saint Cloud, MN 56301.

       9.      Defendant Equifax is a credit reporting agency, as defined in 15 U.S.C. § 1681a(f).

Upon information and belief, Defendant is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681a(d), to third parties. Equifax’s principal place

of business is located at 1550 Peachtree Street NW, Atlanta, Georgia, 30309.

       10.     Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). Upon information and belief, Experian is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 USC 1681a(d), to third parties. Experian’s principal

place of business is located at 475 Anton Boulevard, Costa Mesa, California 92626.

       11.     Defendant Trans Union is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). On information and belief, Trans Union is regularly engaged in the business of



                                                  2
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 3 of 17




assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 USC 1681a(d), to third parties. Trans Union’s

principal place of business is located at 555 West Adams Street, Chicago, Illinois 60661.

       12.       Upon information and belief, Defendant Equifax, Experian, and Trans Union,

(referenced together as “credit reporting agencies” or “CRAs”) disburse consumer reports to third

parties under contract for monetary compensation.

       13.       At all relevant times, Defendants’ acted through duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, and insurers.

       14.       Any violation by Defendants was not in good faith, was knowing, negligent, willful,

and/or intentional, and Defendant did not maintain procedures reasonably adapted to avoid any

such violation

                                      FACTUAL ALLEGATIONS

       15.       Defendants Equifax, Experian, and Trans Union report consumer information about

Plaintiffs and other consumers through the sale of consumer reports (credit reports).

       16.       Defendants Equifax, Experian, and Trans Union credit reports generally contain the

following information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers; (ii) Tradeline

Information: this section pertains to consumer credit history, and includes the type of credit

account, credit limit or loan amount, account balance, payment history, and status; (iii) Public

Record Information: this section typically includes public record information, such as bankruptcy

filings; and (iv) Credit Inquiries: this section lists every entity that has accessed the consumer’s

file through a “hard inquiry” (i.e., consumer-initiated activities, such as applications for credit



                                                  3
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 4 of 17




cards, to rent an apartment, to open a deposit account, or for other services) or “soft inquiry” (i.e.,

user-initiated inquiries like prescreening).

       17.     Defendants Equifax, Experian, and Trans Union gain access to consumer

information from various sources, including furnishers who provide consumer information to

Defendants, and information Defendants independently source themselves or through third party

providers/vendors or repositories, including computerized reporting services like PACER.

       18.     The information reported by Defendants Equifax, Experian, and Trans Union

contributes to consumer creditworthiness, including their FICO Scores, which are calculated using

information contained in Defendants’ consumer credit reports.

       19.     The majority of financial services lenders (e.g., banks, creditors, lender) rely upon

credit reports, FICO Scores and other proprietary third-party algorithms – “scoring” models – to

interpret the information in a credit report.

       20.     These algorithms use variables or “attributes” derived from the credit report to

calculate a “credit score,” which ultimately determines consumer creditworthiness.

       21.     FICO Scores factor the following: Payment history (35%); Amount of debt (30%);

Length of credit history (15%); New credit (10%); and Credit mix (10%).

       22.     Payment history refers to whether a consumer has paid his or her bills in the past,

and whether these payments have been timely, late or missed.

       23.     The more severe, recent, and frequent late payments are, the greater the harm to the

FICO Score.

       24.     In factoring the severity of delinquent payments, a FICO Score considers how late

the payment continues to be, how much is owed, how recently this occurred, and how many

delinquent accounts exist. However, once a delinquent account has been remedied the longer the



                                                  4
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 5 of 17




account stays current the more a consumer’s FICO Score should increase.

       25.     Defendants Equifax, Experian, and TransUnion obtained and reported Plaintiffs’

consumer bankruptcy information in both the Public Records section of their consumer credit

report, as well as the individuals account tradelines.

       26.     Defendants had notice of Plaintiff’s bankruptcy through their independent

collection of consumer information as well as from information provided to Defendants by

tradeline furnishers. Defendants reported Plaintiff’s bankruptcy filing and/or discharge in the

public record section of their credit reports, as well as individual account tradelines.

       27.     Defendants Equifax, Experian, and TransUnion are well aware that the effect of a

discharge Order in a Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other

than those that have been reaffirmed in a reaffirmation agreement or successfully challenged in an

adversary proceeding.

       28.     Defendants are also aware of the effect of a reaffirmation of debt, which excludes

the debt from the bankruptcy discharge.

       29.     Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources Defendants

obtain the bankruptcy case information, as well as from information provided to Defendant from

furnishers of account/tradeline information.

       30.     Rather than following reasonable procedures to assure maximum possible

accuracy, Defendants report information regarding pre-bankruptcy debts even if that information

ignores or contradicts information already known by Defendants, information provided by

furnishers of account/tradeline information, and/or information contained in public court records

that Defendants have obtained through its independent efforts, or could easily obtain through



                                                  5
            CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 6 of 17




reasonably available public records.

          31.   Defendants are on continued notice of its inadequate post-bankruptcy reporting

procedures, including pertaining to account and payment statuses, through the thousands of

lawsuits and FTC and Consumer Financial Protection Bureau complaints filed against it for its

inaccurate reporting following a consumer bankruptcy.

          32.   In or around July 2008, Plaintiffs obtained a loan with Stearns Bank N.A. (the

“Account”), ending in 5862.

          33.   On or about August 27, 2019, Plaintiffs filed for a voluntary bankruptcy under

Chapter 7 of Title 11 of the Bankruptcy Code, in the United States Bankruptcy Court for the

District of Minnesota (Duluth), petition number 19-50682.

          34.   On or about November 7, 2019, Plaintiffs reaffirmed Plaintiffs’ obligations under

the Account, whereby Plaintiffs remained personally liable/responsible for continued payment on

the Account. The Account was therefore not included in Plaintiffs’ bankruptcy discharge.

          35.   Plaintiff received a discharge in bankruptcy court on or about January 27, 2020.

          36.   Plaintiffs filed their bankruptcy and reaffirmed the aforementioned debt with

Stearns for the purpose of rebuilding and improving their credit. They were eager to obtain a “fresh

start”.

          37.   Sometime after Plaintiffs’ bankruptcy discharge, Plaintiffs obtained their Experian,

Equifax, and Trans Union consumer credit reports to ensure that their credit account tradelines and

bankruptcy were being reported accurately.

          38.   Plaintiffs learned that the CRAs were inaccurately reporting Plaintiffs’ reaffirmed

Account as having been included in Plaintiffs’ bankruptcy, and subject to bankruptcy coding that

conveys to creditors/lenders that the account was discharged or non-current/non-paid even though



                                                 6
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 7 of 17




Plaintiff continued to make ongoing payments on the Account.

       39.     Plaintiffs have continued to make timely payments on the Account and are current

on their payments to date.

       40.     Plaintiffs reaffirmed the Account during bankruptcy, remaining personally liable

for the obligation and the Account (debt) was indisputably not discharged. Plaintiffs did this to

maintain some of their credit history and to rebuild/re-establish credit through timely monthly

payments on the reaffirmed Account

       41.     However, when Plaintiffs pulled their credit reports, Plaintiffs discovered that

Defendants Equifax and TransUnion were reporting the Account in bankruptcy and were not

reporting the Account’s positive payment history despite reaffirmation of the debt.

       42.     Defendant Experian was reporting the Account’s positive payment history, but the

status was reported as “Petition for Chapter 7 Bankruptcy”.

       43.     Defendants Equifax, Experian, and Trans Union’s reporting was therefore

inaccurate as both patently false and materially misleading since the Account was reaffirmed and

not discharged by Plaintiff’s bankruptcy and Plaintiff continued to make timely monthly payments

on the Account. As reported, Defendants fail to report the correct payment history and ongoing

payments, and/or report false payment statuses that indicate that the Account was included in

and/or discharged in bankruptcy, instead of its true status of reaffirmed.

       44.     Plaintiffs’ positive payment history on the Account is important to Plaintiffs’

efforts to reestablish their credit and maintain their previous positive credit history.

       45.     On or about July 8, 2020, Plaintiffs sent letters to Experian, Equifax, and Trans

Union disputing their inaccurate reporting of the Account.

//



                                                   7
           CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 8 of 17




        46.     The letters specifically advised that Plaintiffs did not include the Account in their

bankruptcy, remained personally obligated for the Account, and continued to make regular

payments on the Account.

        47.     Upon information and belief, Experian, Equifax, and Trans Union received

Plaintiff’s dispute letters.

        48.     Upon information and belief, Experian, Equifax, and Trans Union forwarded

Plaintiff’s disputes to Stearns within 5 business days of receipt.

        49.     On or about July 21, 2020, Equifax responded to Plaintiff Laura Timm’s dispute

letter. Equifax’s response indicated that it had completed an investigation and updated the

tradeline, but it would continue to report the Account as “Account included in bankruptcy.”

        50.     Upon information and belief, Equifax did not investigate Plaintiff’s dispute and

merely forwarded an automated dispute form to Stearns. Rather than perform an investigation

based on Plaintiff’s dispute, reasonably available public records, and information known by

Equifax through Plaintiff’s reported payment history regarding the Account, Equifax merely

parroted information furnished by Stearns despite awareness that the information was factually

inaccurate and conflicted with information known by Equifax.

        51.     On or about July 23, 2020, TransUnion responded to Plaintiff’s dispute letter. Trans

Union’s response indicated that it had completed an investigation and updated the tradeline, but it

would continue to report the Account as “Account included in bankruptcy.”

        52.     Upon information and belief, TransUnion did not investigate Plaintiffs’ dispute and

merely forwarded an automated dispute form to Stearns. Rather than perform an investigation

based on Plaintiffs’ dispute, reasonably available public records, and information known by

TransUnion through Plaintiffs’ reported payment history regarding the Account, TransUnion



                                                  8
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 9 of 17




merely parroted information furnished by Stearns despite awareness that the information was

factually inaccurate and conflicted with information known by TransUnion.

       53.     On or about July 25, 2020, Equifax responded to Plaintiff Andrew Timm’s dispute

letter. Equifax’s response indicated that it had completed an investigation and updated the

tradeline, but it would continue to report the Account as “Account included in bankruptcy.”

       54.     Upon information and belief, Equifax did not investigate Plaintiff’s dispute and

merely forwarded an automated dispute form to Stearns. Rather than perform an investigation

based on Plaintiff’s dispute, reasonably available public records, and information known by

Equifax through Plaintiff’s reported payment history regarding on the Account, Equifax merely

parroted information furnished by Stearns despite awareness that the information was factually

inaccurate and conflicted with information known by Equifax.

       55.     On or about August 14, 2020, Experian responded to Plaintiffs’ dispute letter.

Experian updated the Account status to “Open” but removed the positive payment history for the

months after the bankruptcy filing.

       56.     Upon information and belief, Experian did not investigate Plaintiffs’ dispute.

Rather than perform an investigation based on Plaintiffs’ dispute, reasonably available public

records, and information known by Experian through Plaintiffs’ reported payment history

regarding the Account, Experian reported an inaccurate payment history.

       57.     As a result of Defendants’ conduct, Plaintiff has sustained actual damages including

but not limited to, embarrassment, anguish, and emotional and mental pain.

       58.     Upon information and belief, had Defendants accurately reported the Account as a

positive account with a positive payment history, Plaintiffs’ credit scores would have been better

than it was.



                                                9
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 10 of 17




       59.     Defendants’ conduct exacerbated Plaintiffs’ frustration during the already stressful

post-bankruptcy period by hindering their ability to rebuild their credit.

       60.     Defendants’ conduct reduced Plaintiffs’ access to credit by reporting materially

misleading and patently false information on their consumer credit report.

       61.     Upon information and belief Plaintiffs applied for credit cards with multiple banks

and were denied due to Defendants inaccurate reporting which was published to the banks in their

review of Plaintiffs’ application.

                                                COUNT I
                           Defendants Experian, Equifax, and Trans Union
                           (Violations of the FCRA, 15 U.S.C. § 1681 et seq)

       62.     Plaintiffs incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       63.     The FCRA requires credit reporting agencies, like Defendants to “follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.” 15 U.S.C. § 1681e(b).

       64.     Defendants violated 15 U.S.C. § 1681e(b) by failing to follow reasonable

procedures to assure maximum possible accuracy of the information included in Plaintiff’s credit

file/report, and by also failing to report accurate information when placed on notice that the

information Defendants are reporting is inaccurate, and/or otherwise contradicted by information

known by Defendants, reported to Defendants, or reasonably available to Defendants.

       65.     Defendants knew or should have known of their obligations under the FCRA,

especially pertaining to discharged debts. These obligations are well established by the plain

language of the FCRA, in promulgations of the Federal Trade Commission, well-established case

law, and in prior cases involving Defendants from which Defendants are on notice of their



                                                 10
             CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 11 of 17




unreasonable procedures concerning the reporting of debts during and after bankruptcy.

           66.   Upon information and belief, Defendants regularly conduct voluntary public

records searches with the intention of including bankruptcy information on the credit reports it

sells to other parties.

           67.   Upon information and belief, Defendants voluntarily conducted public records

searches and obtained information about Plaintiffs’ bankruptcy filing and events.

           68.   The diligence Defendants exercise in recording consumer bankruptcy filings is not

replicated in Defendants’ reporting of the effect of bankruptcy proceedings and orders upon certain

accounts, including, the status of accounts that are reaffirmed, despite Defendants’ knowledge

thereof and the reported payment history by tradeline furnishers.

           69.   Consequently, Defendants routinely reports inaccurate, incomplete, outdated, and

materially misleading information about Plaintiff, without verifying the accuracy of this

information, or updating this information as required by § 1681(e)(b) when Defendants possesses

information inconsistent with the reported information, and possesses information establishing that

the reported information is in fact inaccurate.

           70.   Defendants therefore negligently and/or willfully violated 15 U.S.C. § 1681e(b) by

failing to use reasonable procedures to assure maximum possible accuracy of information

pertaining to Plaintiff.

           71.   Defendants’ conduct violated the FCRA. Defendants’ violations include but are not

limited to, violations of 15 U.S.C. § 1681e(b) for failing to follow reasonable procedures to assure

maximum possible accuracy of the information concerning the individual about whom the report

relates.

//



                                                  11
         CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 12 of 17




          i.   Defendants reported Plaintiff’s Account as included in bankruptcy when the

               Account was reaffirmed.

         ii.   The inaccurate reporting of Plaintiff’s information has caused Plaintiffs to suffer,

               stress, anxiety, headaches, frustration, and emotional and mental pain and anguish,

               a decreased credit score, and subjected Plaintiff to less favorable interest rates and

               credit terms.

        iii.   Furthermore, Defendants received notice from Plaintiffs that the information being

               reported on his credit was inaccurate.

       72.     Further, the FCRA provides that if the completeness or accuracy of any item of

information contained in a consumer’s file at a consumer reporting agency is disputed by the

consumer and the consumer notifies the agency directly of such dispute, the agency shall conduct

a reasonable reinvestigation to determine whether the disputed information is inaccurate, or it

must delete the item from the file within thirty (30) days of receiving the consumer’s dispute

notice. 15 U.S.C. § 1681i(a)(2)(A).

       73.     The FCRA further requires the credit reporting agency, within 5 business days of

receiving notice of the consumer’s dispute, to provide notification of the dispute to the person who

furnished the information in dispute and requires the credit reporting agency to “include all

relevant information regarding the dispute that the agency received from the consumer.” 15

U.S.C. §1681i(a)(2)(A). In conducting its reinvestigation of disputed information in a consumer

report, the credit-reporting agency is required to “review and consider all relevant information

submitted by the consumer.”

       74.     Thus, in addition to violating the FCRA by failing to follow reasonable procedures,

Defendants additionally violated the FCRA by failing to perform a reasonable reinvestigation of



                                                12
            CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 13 of 17




the disputed Account even after Plaintiffs notified Defendants of the inaccurate information each

reported in Plaintiff’s credit file.

         75.    Defendants failed to conduct a reasonable reinvestigation of the inaccuracy that the

Plaintiff disputed in violation of 15 U.S.C. § 1681i, by:

       i.       Failing to reasonably reinvestigate the inaccurate information Plaintiff disputed.

      ii.       Failing to consider all relevant information while investigating Plaintiff’s dispute.

     iii.       Failing to include all relevant information when notifying Stearns of Plaintiff’s

                dispute.

         76.    Defendants’ acts, as described above, were done willfully and knowingly.

         77.    As a result of the foregoing violations of the FCRA, Defendants are liable to

Plaintiff for actual damages, statutory damages, attorneys’ fees and costs.

                                               COUNT II
                                     Defendant Stearns Bank N.A.
                           (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))

         78.    Plaintiffs incorporate by reference all the above paragraphs of this Complaint as

though fully stated herein.

         79.    The FCRA requires a furnisher, such as Stearns, after receiving notice from a credit

report agency that a consumer disputes information that is being reported by that furnisher to

conduct an investigation with respect to the dispute information, to review all relevant information,

to report the results of the investigation to the credit reporting agency, and, if the investigation

reveals that the information is incomplete or inaccurate, to report those results to all other credit

reporting agencies to which the furnisher has provided the inaccurate information.

         80.    Sterns knew or should have known about its obligations under the FCRA. These

obligations are well established in the plain language of the FCRA, in the promulgations of the



                                                 13
            CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 14 of 17




Federal Trade Commission, and in well-established case law. Stearns obtained or had available

substantial written materials that apprised Stearns of its duties under the FCRA. Despite knowing

these legal obligations, Stearns acted consciously in breaching its known duties and deprived

Plaintiff of their rights under the FCRA.

        81.     On at least one occasion within the past two years, by example only and without

limitations, Defendant violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully and properly

investigate the Plaintiffs’ disputes.

        82.     Plaintiffs notified Experian, Equifax, and Trans Union that the Account was being

reported inaccurately. Thereafter, Experian, Equifax, and Trans Union notified Stearns that

Plaintiffs were disputing the information they had furnished, and further forwarded Plaintiffs’

dispute to Stearns

        83.     Stearns received notice of Plaintiff’s dispute and failed to reasonably investigate or

otherwise take corrective measures despite possessing all relevant knowledge regarding the

dispute.

        84.     Stearns continues to furnish inaccurate information about Plaintiff to all three

consumer reporting agencies, even though Stearns possessed all relevant information about the

Account and the inaccuracy that Plaintiff disputed.

        85.     The inaccurate Stearns account materially and adversely affects Plaintiff’s credit

standing.

        86.     Stearns violated sections 15 U.S.C. §§ 1681n and 1681o of the FCRA by engaging

in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a), (b), and engaging in conduct

that violates 15 U.S.C. § 1681s-2(a), (b), including:

//



                                                 14
              CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 15 of 17




       i.         Willfully and negligently failing to conduct an investigation of Plaintiff’s dispute,

                  despite possessing knowledge, information, and records to substantiate Plaintiff’s

                  dispute;

      ii.         Willfully and negligently failing to review all relevant information concerning

                  Plaintiff’s dispute;

     iii.         Willfully and negligently failing to report the results of investigations to the

                  relevant consumer reporting agencies;

     iv.          Willfully and negligently failing to report to the CRAs that the disputed information

                  is indeed inaccurate;

      v.          Willfully and negligently failing to properly participate, investigate and comply

                  with the reinvestigations that were conducted by any and all consumer reporting

                  agencies concerning the inaccurate information disputed by Plaintiff;

     vi.          Willfully and negligently continuing to furnish and disseminate inaccurate credit,

                  account and other information concerning the Plaintiff to the consumer reporting

                  agencies despite actual knowledge of the falsity of the reported information; and

     vii.         Willfully and negligently failing to comply with the requirements for furnishers of

                  information enumerated in 15 U.S.C. § 1681s-2(b).

            87.   Stearns unreasonably refused to take corrective measures required by the FCRA to

correct and/or update Plaintiff’s consumer information furnished to the national consumer

reporting agencies.

            88.   Stearns is a direct and proximate cause, as well as substantial factors in causing

damage and harm to Plaintiff.

//



                                                   15
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 16 of 17




       89.      Consequently, Stearns is liable to Plaintiff for the full amount of statutory, actual

and punitive damages, as described herein and as allowable by law. Additionally, Plaintiff is

entitled to Plaintiff’s attorneys’ fees and costs, as well as other such relief permitted by 15 U.S.C.

§ 1681n and § 1681o.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Andrew Kang respectfully requests judgment be entered

against Defendants for the following:

             A. Declaratory judgment that Defendants violated the FCRA;

             B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

             C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

             D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

             E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3) and

             1681o(a)(2);

             F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be allowed

             under the law; and

             G. Any other relief that this Court deems appropriate.

//

//

//

//

//

//

//



                                                 16
          CASE 0:20-cv-02375-JRT-LIB Doc. 1 Filed 11/23/20 Page 17 of 17




                                      JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury

of all issues triable by jury.

        Respectfully submitted this 20th day of November 2020,


                                             By: s/Jenna Dakroub
                                                Jenna Dakroub
                                                Bar Number: 385021
                                                Attorneys for Plaintiff
                                                Andrew and Laura Timm
                                                Price Law Group
                                                8425 N. 85th Way
                                                Scottsdale, AZ 85258
                                                Telephone: (818) 600-5513
                                                Fax: (818) 600-5413
                                                E: jenna@pricelawgroup.com




                                               17
